Citation Nr: 9920366	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-46 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's friend


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran had active service from December 1982 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In a statement received by VA in September 1998, the veteran 
argued that the evidence supported a finding that the injury 
he sustained at work was the direct result of his service-
connected low back disability.  In addition, in his March 
1999 written presentation, the veteran's representative 
argued that there is a question in this claim that relates to 
whether or not the veteran's service-connected lumbosacral 
strain is related to the diagnosis of degenerative disc 
disease and the veteran's re-injury of his back.  The Board 
finds that these statements represent informal claims of 
entitlement to service connection for degenerative disc 
disease, and the matter is referred to the RO for 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been developed by the RO.

2.  Current manifestations of the veteran's service-connected 
lumbosacral strain include complaints of persistent low back 
pain.  Motion on orthopedic examination in January 1998 was 
noted as follows: forward flexion to 80 degrees; extension to 
30 degrees; right and left lateral bending to 25 degrees; and 
rotation to 25 degrees.  

3.  On VA general medical examination in January 1998, there 
was no bony tenderness, deformity discoloration or soft 
tissue swelling. Motion of the lumbar spine was reported as 
follows: forward flexion to 40 degrees; backward extension to 
10 degrees; bilateral rotation to 10 degrees; and left and 
right flexion to 5 degrees with pain.  


CONCLUSION OF LAW

The criteria for a rating of 40 percent for lumbosacral 
strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45,4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Service connection is currently in effect for lumbosacral 
strain, and a 20 percent rating has been assigned under 
Diagnostic Code 5295.  The record shows that in September 
1986 the veteran was granted service connection for 
lumbosacral strain, and a 10 percent evaluation was assigned.  
This was based on service medical records which showed that 
the veteran injured his back in October 1984 when he fell 
through a ceiling while installing a hot water line.  On VA 
examination in August 1986, the veteran complained of 
discomfort.  No limitation of motion was found, and X-rays 
were normal.  The 10 percent rating was reduced to 
noncompensable in August 1988 after a VA examination one 
month earlier showed normal range of motion with no muscle 
spasm and no tenderness.  In June 1989, a 10 percent rating 
was granted when VA examination in February 1989 showed 
flexion to 45 degrees and extension to 30 degrees.  Also 
demonstrated was mild right para-lumbar muscular tenderness.  
X-rays were normal.  

VA and private medical records show treatment for back 
complaints beginning in 1990.  VA examined the veteran in 
June 1994.  The veteran complained of constant low back pain.  
He explained that prolonged sitting aggravated the pain and 
that he experienced occasional numbness and weakness in his 
lower extremities.  He was on no medication at the time of 
the examination. Physical examination revealed tenderness 
bilaterally at the L3 and L5 levels of the lumbar spine.  He 
stood with normal posture and normal degree of lumbar 
lordosis.  He had forward flexion to 40 degrees with slight 
reversal of lumbar lordosis; extension to 10 degrees with 
relaxation of the paraspinals; lateral flexion to 15 degrees 
bilaterally; and rotation to 40 degrees bilaterally.  There 
was no objective evidence of pain with movement. The lumbar 
spine x-ray showed no significant abnormality.  The examiner 
diagnosed chronic lumbar strain.  The examiner's impression 
was that there were no abnormalities of the lumbosacral 
spine.

In February 1995 the veteran injured his back at work.  
Physical examination revealed that the veteran was in no 
obvious or acute distress.  He had pain in the lumbar region 
with some radiation to the right leg.  He had forward flexion 
which was limited to 30 to 45 degrees standing.  X-ray 
results were negative.  The examiner treated him with 
Flexeril and Motrin.  

In March 1995, the veteran testified before a hearing officer 
at the RO.  The veteran chronicled his medical history and 
current symptoms.  A complete transcript is of record.

In April 1995, the veteran had an MRI of the lumbosacral 
spine.  The examiner's impression was mild, diffuse disc 
bulge at L4-5, with mild spinal and neural foraminal 
stenosis.

An April 1995 VA orthopedic examination report reveals that 
the veteran could not touch his toes on forward bending.  His 
flexion was to 25 degrees; extension to 15 degrees; left 
lateral flexion to 15 degrees; right lateral flexion to 20 
degrees; left rotation to 5 degrees and right rotation to 10 
degrees.  The back showed no spasm or tenderness.  The x-ray 
results of the lumbosacral spine were normal.  The diagnosis 
was chronic lumbosacral strain.  

Two days after the foregoing VA orthopedic examination, VA 
administered a neurological examination.  According to the 
clinical summary, the veteran had tenderness to palpation 
over the lower lumbosacral spine and paraspinal areas 
bilaterally.  He had forward flexion at the waist to 50 
degrees and extension to 20 degrees.  He could tilt 25 
degrees to either side and rotate 30 degrees to either side.  
The diagnosis was that the veteran had subjective symptoms 
suggesting lumbosacral radiculopathy with no evidence of a 
neurologic deficit.  An April 1995 EMG revealed minimal 
findings suggestive of very mild right S1 radiculopathy.

An August 1995 private examination report revealed the 
veteran had obvious paraspinal muscle spasm on the right 
side.  He had loss of lumbar lordosis.  He had 50 percent 
limitation of back flexion and no extension possible.  The 
examiner's impression was lumbar spine strain and sprain and 
L4-L5 disc syndrome with right L5 radiculitis.  

In August 1995, the veteran testified before a hearing 
officer at the RO.  He reported that his back was painful to 
touch and on movement, and that he had spasms which ranged 
from several minutes to 15 minutes.  He had trouble bending 
over to tie his shoes.  The veteran's friend testified that 
he and the veteran had been friends since childhood and that 
they also entered service together.  It was stated that prior 
to service the two of them lived an active life.  Since 
service, however, it was observed that the veteran was 
essentially inactive.  

In April 1997, William Stefanich, D.O., a private physician, 
remarked that the veteran had full, pain free, range of 
motion in all joints.  On private examination in June 1997, 
it was noted that palpation showed no pain.  Pain was 
negative on forward and backward bending, bilateral side 
bending, and bilateral rotation. 

In July 1997 a private practitioner reported that the veteran 
had paravertebral muscular spasm to deep palpation and 
tenderness to deep palpation particularly over the sacroiliac 
joint bilaterally.  His normal lordotic curvature was 
flattened.  The veteran could flex his lumbar spine to 45 
degrees and extend to 20 degrees.  He was able to flex to the 
right and left to 25 degrees.  All of these movements 
exacerbated his pain.  

In January 1998, the veteran underwent a VA orthopedic 
examination.  Evaluation of the spinal range of motion showed 
forward bending to 80 degrees; extension to 30 degrees; right 
and left lateral bending to 25 degrees; and rotation to 25 
degrees.  At extremes of motion there was pain and this 
stopped him from moving further.  X-rays of the lumbar spine 
were within normal limits for the veteran's age.  The 
examiner diagnosed lumbar sprain with mild radiculopathy.  
The examiner further opined that although heavy lifting and 
heavy duty work was out of the question, the examiner felt 
that medium work with lifting of not more than 15 pounds was 
reasonable.  It was noted that the claims file revealed that 
he injured his lumbar spine in 1984, but it did not require 
surgery.  In addition, it was stated that the veteran 
significantly aggravated his existing low back disorder while 
working.  The examiner felt that surgery was not necessary at 
the time of examination.  Occasional and judicious use of 
non-steroidal anti-inflammatory drugs (NSAID) and physical 
therapy modalities would be beneficial. 

On VA general medical examination in January 1998, it was 
noted that the lumbar spine showed no bony tenderness, 
deformity, discoloration or soft tissue swelling.  Flexion 
was to 40 degrees; backward extension was to 10 degrees; left 
and right rotation was to 10 degrees; and left and right 
flexion was to 5 degrees with pain.  It was opined that the 
etiology of the veteran's pain dated back to an at work 
injury based on the finding that the veteran developed 
radiating pain shortly after the accident.  

Under Diagnostic Code 5295, the Code under which the veteran 
is currently evaluated, a 20 percent evaluation is warranted 
when there is a muscle spasm on extreme forward bending, and 
a unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation is warranted when there is 
a severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar segment of the spine warrants a 20 percent 
evaluation.  Severe limitation of motion of the lumbar 
segment of the spine warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Code 5292.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board finds that an increased rating for lumbosacral 
strain to 40 percent is warranted.  In this case, the most 
recent VA examinations, both performed in January 1998, 
motion loss was considerable. Pain was evident at the 
extremes of motion. The examiner noted that more than 
moderate work with lifting more than 15 pounds was not 
possible. Medication and physical therapy was recommended to 
treat his condition. In reaching its decision, the Board 
recognizes that a certain degree of the veteran's low back 
impairment has been attributed to a post-service low back 
injury in February 1995. Nevertheless, given the extent of 
the inservice low back injury and the chronic nature of the 
service-connected lumbosacral strain, the Board finds that 
the 40 percent evaluation better reflects the service-
connected pathology. The benefit of the doubt is resolved in 
the veteran's favor. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 
4.41, 4.45, 4.71a, Diagnostic Codes 5292, 5295.  

Other potentially applicable codes have been considered.  
However, in the absence of findings reflective of unfavorable 
ankylosis of the lumbar spine, a higher evaluation is not 
warranted under Diagnostic Code 5289.  Additionally, as the 
veteran is not service-connected for disc disease, the 
provisions of 38 C.F.R. § 4.71a, Code 5293 are not for 
application.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991). Furthermore, the Board recognizes that 
there are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints. See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  In this case, however, the veteran does 
not exhibit deformity, atrophy, fasciculation, or other signs 
of disability greater than the impairment recognized by the 
current evaluation due to his service-connected strain.  It 
is noted that he has been reported to have difficulty 
ambulating and various other complaints; however these have 
been attributed to his degenerative disc disability which is 
not service-connected.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45 or 4.59 do not provide a basis for a higher 
rating beyond the 40 percent rating granted.  


ORDER

Entitlement to a disability evaluation of 40 percent for 
lumbosacral strain is granted, subject to the law and 
regulations governing the payment of monetary benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

